The opinion of the court was delivered by
Donges, J. A. D.
This is an appeal from a judgment of the Superior Court, Chancery Division.
Plaintiff instituted a suit for separate maintenance, alleging that she was compelled to separate herself from the defendant because of his extreme cruelty and alleging that he refused and neglected to support her. Defendant denied the allegations of the complaint and counterclaimed for divorce on the ground of desertion.
At the hearing, plaintiff testified that during her married life her husband habitually neglected her and was absent from the home practically every evening. His absences created suspicions in her mind. These suspicions were strengthened when she heard rumors concerning her husband and one *157Sophie Terpaniek. She said she confronted her husband with what she had heard and asked him to give up this other woman. She then testified that he admitted his relationship with the woman but he said he could not give her up because “it had gone all the way.”
Plaintiff: also testified that she became disturbed because her husband told her he repeatedly watched a woman in the downstairs apartment taking a bath. He did this by peeking through a hole in the floor.
She said that she left her husband on June 29, 1944, because she could not bear his conduct any longer. She said there had been an argument in January or February of that year over a bank book. The bank account was in her name and contained some $4,000. She took the book from its customary place. He told her that unless she returned it, he would give her no more money, and, she testified, he has not given her any. She claims she has used nearly all of the money in that account for medical bills and for living expenses and is at present unable to work because of her health.
There was evidence in the case that although she weighed approximately 160 pounds prior to her separation, she weighs only about 100 pounds now. The court below concluded that her illness was due to her husband’s conduct.
Defendant denied all the allegations made by the plaintiff. He claims that plaintiff ceased talking to him after some insignificant quarrel concerning an automobile. He alleges that when he came home on June 29, 1944, she was gone. He admitted, however, that although she had never in the past gone away without informing him, he made no effort to locate her until four days later. He denied he even knew Sophie Terpaniek until after his wife left him. He further claims that he attempted to effect a reconciliation, but his wife refused to return. Plaintiff admits a conversation concerning a reconciliation, but she claims the defendant wanted her to live in the room of their son, separate and apart from the defendant. Furthermore, she claims, he still persisted in his refusal to give up the other woman.
The court below dismissed the defendant’s counterclaim and awarded separate maintenance to plaintiff in the amount *158of $50 per week and ordered defendant to pay a $350 counsel fee. Defendant appeals from this judgment.
It is the duty of a wife to live with her husband at his home and to give him her services and society. Prom these obligations she is relieved only if she can show that the conduct of her husband was such as will reasonably convince ¿he court that her life or health was in danger, or her life rendered one of such extreme discomfort and wretchedness as to incapacitate her to discharge the duties of a wife, or that the coniWt of the husband, if continued would have brought about these conditions. Pinkinson v. Pinkinson, 92 N. J. Eq. 669 (E. & A. 1921). However, physical violence need not be shown. Walsh v. Walsh, 88 N. J. Eq. 368 (E. & A. 1917).
It must be remembered that if plaintiff has established, even though it be by her testimony alone, that her husband’s conduct was such as to justify her leaving, she is entitled to relief.
This being a maintenance action and not an action for divorce, corroboration of plaintiff’s testimony is not necessary, and the relief can be granted on the testimony of plaintiff alone, if there be credible and satisfactory testimony. Gerhold v. Gerhold, 109 N. J. Eq. 634 (E. & A. 1932); Shore v. Shore, 96 N. J. Eq. 661 (E. & A. 1924).
Plaintiff has set up in her testimony a series of incidents which she claims jeopardized her health and well being. She testified to her husband’s attitude toward women and his constant refusal to give up the other woman. She also testified to the break-down in her health. If she is to be believed, there is sufficient evidence to warrant the conclusion that her husband’s actions amounted to the extreme cruelty necessary to be shown.
 Of course, the defendant denies all of the plaintiff’s assertions. In such a case, a factual problem is presented for the determination of the trial judge. In the instant case, the judge below specifically stated that after carefully observing the witnesses and their demeanor, he finds that plaintiff’s testimony can be relied upon. The credibility of the witnesses is for the trier of the facts. Mayerson v. Mayerson, *159107 N. J. Eq. 63 (E. & A. 1930). The findings of fact of the lower court will not be lightly disturbed on appeal. The court below has the distinct advantage of observing the witnesses and has a better opportunity to judge their credibility than the reviewing court. Rains v. Rains, 127 N. J. Eq. 328 (E. & A. 1940).
It can not be denied that the court below was justified in finding that the defendant refused or neglected to provide suitably for his wife. There is sufficient testimony to the effect that he gave her no money after the argument concerning the bank book. Even though there was over $4,000 in that account, all but a few dollars have since been expended for medical bills and living expenses, so that she is completely destitute at the present time.
We feel that the judge below was justified in dismissing defendant’s counterclaim and in awarding plaintiff separate maintenance and counsel fees.
The judgment under review is affirmed.